DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/675,588, filed on 6 November, 2019, in which claims 1 to 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 3 February, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 6 November, 2019 have been reviewed and accepted by the Examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the method of claim 1 comprising performing an oxidation process to oxidize the silicon capping layer and to oxidize an outer thickness portion of said portion of the first fin such that a trimmed fin portion comprising laterally trimmed first and second layer portions subsequent to performing the oxidation process, removing the second dummy gate part while the oxidized silicon capping layer and the oxidized outer thickness portion covers said trimmed fin portion, removing the oxidized silicon capping layer and the oxidized outer thickness portion from said trimmed fin portion, removing the laterally trimmed first layer portion exposed in the first gate trench section and a first layer portion exposed in the second gate trench section, and forming a final gate structure around the laterally trimmed second layer portion in the first gate trench section and around a second layer portion in the second gate trench section. 
Claims 2-18 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893